DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tabs of the first array being laterally wider than the tabs of the second array (as in claims 8 and 42) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8 and 42 recite that the tabs of the first array are laterally wider than the tabs of the second array which renders the claims indefinite. IN particular, claims 8 and 42 depend from claims 7 and 41 which state that the tabs of the first and second arrays are of substantially the same lateral width. As such, it is unclear how the tabs of one array can be considered laterally wider than those of the second array while also being of the same lateral width. As such, the claims will be treated consistent with the drawings which only show tabs which are substantially the same width. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-15, 19, 23, 27-29, 35-42, 45-48, 52-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Streeter et al. (US 8,785,778).
Regarding claims 1-4, 35-38, Streeter discloses a connector 10 for connection to MOLLE webbing, the MOLLE webbing having at least first and second rows of MOLLE loops 32, the connector including an elongate flexible strip 14a (substantially flat and planar as in claims 3 and 4) having longitudinally extending sides and first and second arrays of tabs 16a/16b/16c/16d extending from a respective side of the elongate flexible strip (and coplanar with strip 14a as in claim 4, see Figure 1) and arranged in laterally opposing relationship relative to one another (Figure 1 – to the degree presently 
Regarding claims 5 and 39, the strip has a longitudinal dimension and the first and second arrays of tabs are substantially aligned in the longitudinal dimension – see Figure 1 and tabs 16 being aligned from opposite sides of the strip 14A.  
Regarding claims 6-8, 40-42, see Figure 1 showing tabs 16 having the same length and lateral width as claimed. Additionally, to the degree claimed, different lateral widths can be defined on each tab, e.g. at portion 16 and 20. 
Regarding claims 12, 13, 45, see Figure 4 showing an internal channel receiving cable/wire component 72 therein. 
Regarding claims 14, 15, 46-48, Streeter discloses a male coupling element 12 disposed at a first end of the elongate strip and a female coupling elements 20 disposed at a second end of the strip 14a, the coupling elements providing access to the internal channel of the strip and attachable to one another, the coupling element providing access to the internal channel in the strip.  
Regarding claims 19 and 52, to the degree the tabs of Streeter are flexible and can be moved to any number of positions in relation to strip 14a, the tabs 16 are considered to have a pitch of 2.5 to 3.8 cm (at least to the degree the pitch is presently claimed, i.e. there is no reference to how the pitch is being defined in relation to any other part of the connector). 
Regarding claims 23 and 53, see Figure 1 showing the connector 14a being sized to fit between rows of standard MOLLE webbing and/or sized to fit within columns of standard MOLLE webbing loops.  
.


Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bateman (GB 2,525,210 A).
Regarding claim 31, Bateman discloses a connector 10 for attachment connection to MOLLE webbing 2/3/4/5, the connector including a substantially flat body portion 10/12, the body portion being substantially rigid (p. 5 paragraph 3); first and second tabs 15a/15b extending laterally from the body portion in opposing directions, the tabs having a length between 2.5 and 3.8 centimeters (MOLLE webbing being 25mm and tabs 15 shown corresponding thereto); and a tie or coupling 9 attached to the body .

Allowable Subject Matter
Claims 9, 10, 16-18, 25-2633-34, 43-44, 49-51, 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/               Primary Examiner, Art Unit 3734